Cox, J.
Appellee sued appellants. Manley and O’Donnell, as principals and the Illinois Surety Company, as surety, on two bonds given to secure the performance of two contracts taken by Manley and O’Donnell for the construction of sewers in the city of Indianapolis, for which work appellee had furnished materials to the contractors. From a judgment in favor of appellee for the sum of $6,113.82 this appeal is brought.
The provisions of the bonds and the contracts which they were given to secure are in all material respects the same as those involved in two cases heretofore decided by this court. (Aetna Indemnity Co. v. Indianapolis, etc., Fuel Co. [1912], 178 Ind. 70, 98 N. E. 706, and American Fidelity Co. v. Indianapolis, etc., Fuel Co. [1912], 178 Ind. 133, 98 N. E. 709.) The same contentions against liability are pressed by counsel for appellants in this case that were presented and decided adversely to the contentions in those cases and upon the declarations of law there announced the judgment in this case is affirmed.